
	
		I
		112th CONGRESS
		2d Session
		H. R. 6706
		IN THE HOUSE OF REPRESENTATIVES
		
			December 27, 2012
			Mr. Jones introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Fair Debt Collection Practices Act to
		  preclude law firms and licensed attorneys from the definition of a debt
		  collector when taking certain actions.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Debt Collection Practices
			 Technical Correction Act of 2012.
		2.Legal proceeding
			 exceptionSection 803(6) of
			 the Fair Debt Collection Practices Act (12 U.S.C. 1692a(6)) is amended—
			(1)by redesignating
			 subparagraph (F) as subparagraph (G); and
			(2)by inserting after
			 subparagraph (E) the following:
				
					(F)any law firm or licensed attorney—
						(i)serving, filing,
				or conveying formal legal pleadings, discovery requests, or other documents
				pursuant to the applicable rules of civil procedure; or
						(ii)communicating in,
				or at the direction of, a court of law or in depositions or settlement
				conferences, in connection with a pending legal action to collect a debt on
				behalf of a client;
				and
						.
			
